DOWNEY, Judge,
dissenting.
As a trial judge, I might have granted appellant the ninety days requested upfront or an extension of time to perform on the other end. However, appellant knew his time was limited to thirty-seyen days when he agreed to the plea and the substantial performance agreement. Therefore, to reverse the trial judge for refusing either option appears to me to deny him the benefit of the discretion he is entitled to exercise in such matters and to substitute our judgment for his. Accordingly, I am unable to concur in the opinion of the court.